DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 14-16 of Applicant’s reply, filed 7/19/2021, with respect to the rejections of claims 1-16 and 19-23 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejections of claims 1-16 and 19-23 under 35 U.S.C. §103 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8, 10-16, 19-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “the maximum cost index” in lines 21-22 and “the minimum cost index” in line 27. There is insufficient antecedent basis for these limitations in the claim. 
The claim further recites “a maximum cost index and a minimum cost index” in lines 39-40. It is unclear if the “a maximum cost index” recited here refers to “the maximum cost index” recited in lines 21-22 or to a different maximum cost index. Similarly, it is unclear if the “a minimum cost index” recited here refers to “the minimum cost index” recited in line 27 or to a different maximum cost index. 

Furthermore, the claim recites “a required time-of-arrival” in line 5. The claim further recites “a required time-of-arrival” in lines 34-35. It is unclear here if the second recitation of “a required time-of-arrival” corresponds to the “a required time-of-arrival” recited in line 5, or to a different required time-of-arrival. Furthermore, the claim recites “the required time-of-arrival” in line 41 and in line 47. As noted, there are two distinct recitations of “a required time-of-arrival” in the claim. Accordingly, it is unclear which of the two recitations are being referenced by “the required time-of-arrival” in lines 41 and 47. 

Furthermore, the claim recites “the estimated time-of-arrival window” in line 42. The claim previously recites “an estimated time-of-arrival window” in line 32 and again in line 38. As such, it is unclear which of the recited estimated time-of-arrival windows is being referenced by “the estimated time-of-arrival window” in line 42. 


Regarding claims 2-4 and 6, these claims depend from claim 1 and are therefore rejected for the same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Regarding claim 8, the claim recites “a required time-of-arrival (RTA)” in line 31. The claim previously recites “a required time-of-arrival (RTA)” in line 7. It is unclear here if the second recitation of “a required time-of-arrival” corresponds to the “a required time-of-arrival” recited in line 7, or to a different required time-of-arrival. Furthermore, the claim recites “an RTA” in line 36. Again, it is unclear if the recited “an RTA” corresponds to the RTA recited in line 7, the RTA recited in line 31, or to a different RTA. The claim additionally recites “a required time-of-arrival” in lines 62-63. Again, it is unclear if the recited “a required time-of-arrival” corresponds to the required time-of-arrival recited in line 7, the required time-of-arrival recited in line 31, or to a different RTA.
Additionally, the claim recites “the required time-of-arrival” in line 59, line 69, and line 75. As noted, there are multiple distinct recitations of “a required time-of-arrival” in the claim. Accordingly, it is unclear which of the recitations are being referenced by “the required time-of-arrival” in lines 59, 69, and 75. 

The claim further recites “the maximum cost index” in lines 49-50 and “the minimum cost index” in line 55. There is insufficient antecedent basis for these limitations in the claim. 
The claim further recites “a maximum cost index and a minimum cost index” in lines 67-68. It is unclear if the “a maximum cost index” recited here refers to “the maximum cost index” recited in lines 49-50 or to a different maximum cost index. Similarly, it is unclear if the “a minimum cost index” recited here refers to “the minimum cost index” recited in line 55 or to a different maximum cost index. 

Furthermore, the claim recites “the estimated time-of-arrival window” in line 70. The claim previously recites “an estimated time-of-arrival window” in line 60 and again in line 70. As such, it is unclear which of the recited estimated time-of-arrival windows is being referenced by “the estimated time-of-arrival window” in line 70.
Appropriate clarification is required. 

Regarding claims 10 and 22, these claims depend from claim 8 and are therefore rejected for the same reasons as claim 8 above, as they do not cure the deficiencies of claim 8 noted above. 

Regarding claim 11, the claim recites “the vertical profile” in line 7. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 12, the claim depends from claim 11 and is therefore rejected for the same reason as claim 11 above, as the claim does not cure the deficiencies of claim 11 noted above. 

Regarding claim 13, the claim depends from claim 11 and is therefore rejected for the same reason as claim 11 above, as the claim does not cure the deficiencies of claim 11 noted above.
The claim further recites “a maximum or minimum cost index” in line 5. Claim 13 depends from claim 11, which recites “a maximum cost index” in line 11 and “a minimum cost index” in line 16. It is unclear if the “a maximum cost index” recited in claim 13 refers to “a maximum cost index” recited in claim 11 or to a different maximum cost index. Similarly, it is unclear if the “a minimum cost index” recited in claim 13 refers to “a minimum cost index” recited in claim 11 or to a different maximum cost index. 


Regarding claim 14, the claim depends from claims 11 and 13 and is therefore rejected for the same reasons as claims 11 and 13 above, as the claim does not cure the deficiencies of claims 11 and 13 noted above. 

Regarding claim 15, the claim recites “the vertical profile” in line 25. There is insufficient antecedent basis for this limitation in the claim. 

The claim further recites “a required time-of-arrival (RTA)” in line 17. The claim further recites “an RTA” in line 22 and “a required time-of-arrival (RTA)” in lines 45-46. It is unclear here if the second recitation of “a required time-of-arrival (RTA)” and the recitation of “an RTA” correspond to the “a required time-of-arrival (RTA)” recited in line 17, or to different required times-of-arrival.
Additionally, the claim recites “the required time-of-arrival (RTA)” in lines 50-51. As noted, there are multiple distinct recitations of “a required time-of-arrival (RTA)” in the claim. Accordingly, it is unclear which of the previous recitations are being referenced by “the required time-of-arrival (RTA)” in lines 50-51.
Appropriate clarification is required. 

Regarding claim 16, the claim depends from claim 15 and is therefore rejected for the same reasons as claim 15 above, as the claim does not cure the deficiencies of claim 15 noted above. 

Regarding claim 19, the claim depends from claim 15 and is therefore rejected for the same reasons as claim 15 above, as the claim does not cure the deficiencies of claim 15 noted above. 

Appropriate clarification is required. 

Regarding claim 20, the claims depends from claims 15 and 19 and is therefore rejected for the same reasons as claims 15 and 19 above, as the claim does not cure the deficiencies of claims 15 and 19 noted above. 

Allowable Subject Matter
Claims 1, 8, 11, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-4, 6, 10, 12-14, 16, 19-20, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669